UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-31899 WHITING PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-0098515 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1700 Broadway, Suite 2300 Denver, Colorado 80290-2300 (Address of principal executive offices) (Zip code) (303) 837-1661 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filerT Accelerated filer£ Non-accelerated filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT Number of shares of the registrant’s common stock outstanding at October 15, 2007:42,481,679 shares. TABLE OF CONTENTS Certain Definitions 1 PART I — FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of September30, 2007 and December31, 2006 3 Condensed Consolidated Statements of Income for the Three and Nine Months Ended September30, 2007 and 2006 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September30, 2007 and 2006 6 Condensed Consolidated Statements of Stockholders’ Equity and Comprehensive Income for the Year Ended December31, 2006 and the Nine Months Ended September30, 2007 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 41 Item 4. Controls and Procedures 42 PART II — OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 6. Exhibits 43 10.1 Summary of Non-Employee Director Compensation for Whiting Petroleum Corporation. 31.1 Certification by Chairman, President and Chief Executive Officer pursuant to Section302 of the Sarbanes‑Oxley Act. 31.2 Certification by the Vice President and Chief Financial Officer pursuant to Section302 of the Sarbanes‑Oxley Act. 32.1 Written Statement of the Chairman, President and Chief Executive Officer pursuant to 18U.S.C. Section1350. 32.2 Written Statement of the Vice President and Chief Financial Officer pursuant to 18 U.S.C. Section1350. i Table of Contents CERTAIN DEFINITIONS Unless the context otherwise requires, the terms “we,” “us,” “our” or “ours” when used in this report refer to Whiting Petroleum Corporation, together with its consolidated operating subsidiaries.When the context requires, we refer to these entities separately. We have included below the definitions for certain crude oil and natural gas terms used in this report: “3-D seismic” Geophysical data that depict the subsurface strata in three dimensions.3-D seismic typically provides a more detailed and accurate interpretation of the subsurface strata than 2-D, or two-dimensional, seismic. “Bbl” One stock tank barrel, or 42 U.S. gallons liquid volume, used in this report in reference to oil and other liquid hydrocarbons. “Bbl/d” One Bbl per day. “Bcf” One billion cubic feet of natural gas. “BOE” One stock tank barrel equivalent of oil, calculated by converting natural gas volumes to equivalent oil barrels at a ratio of six Mcf to one Bbl of oil. “BOE/d” One BOE per day. “CO2 flood” A tertiary recovery method in which CO2 is injected into the reservoir to enhance oil recovery. “completion” The installation of permanent equipment for the production of crude oil or natural gas, or in the case of a dry hole, the reporting of abandonment to the appropriate agency. “MBOE” One thousand BOE. “MBOE/d” One thousand BOE per day. “Mcf” One thousand cubic feet of natural gas. “Mcf/d” One Mcf per day. “MMbbl” One million barrels of oil or other liquid hydrocarbons. “MMBOE” One million BOE. “MMbtu” One million British Thermal Units. “MMcf/d” One million cubic feet per day. “plugging and abandonment” Refers to the sealing off of fluids in the strata penetrated by a well so that the fluids from one stratum will not escape into another or to the surface.Regulations of many states require plugging of abandoned wells. 1 Table of Contents “reservoir” A porous and permeable underground formation containing a natural accumulation of producible crude oil and/or natural gas that is confined by impermeable rock or water barriers and is individual and separate from other reservoirs. “working interest” The interest in a crude oil and natural gas property (normally a leasehold interest) that gives the owner the right to drill, produce and conduct operations on the property and to share in production, subject to all royalties, overriding royalties and other burdens and to share in all costs of exploration, development and operations and all risks in connection therewith. 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) WHITING PETROLEUM CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands) September 30, 2007 December 31, 2006 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 8,705 $ 10,372 Accounts receivable trade, net 95,240 97,831 Deferred income taxes 10,284 3,025 Prepaid expenses and other 6,982 10,484 Total current assets 121,211 121,712 PROPERTY AND EQUIPMENT: Oil and gas properties, successful efforts method: Proved properties 3,161,900 2,828,282 Unproved properties 56,825 55,297 Other property and equipment 38,062 44,902 Total property and equipment 3,256,787 2,928,481 Less accumulated depreciation, depletion and amortization (596,601 ) (495,820 ) Total property and equipment, net 2,660,186 2,432,661 DEBT ISSUANCE COSTS 16,022 19,352 OTHER LONG-TERM ASSETS 13,625 11,678 TOTAL $ 2,811,044 $ 2,585,403 See notes to condensed consolidated financial statements. 3 Table of Contents WHITING PETROLEUM CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) September 30, 2007 December 31, 2006 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 17,623 $ 21,077 Accrued liabilities 66,702 58,504 Accrued interest 24,237 9,124 Oil and gas sales payable 19,676 19,064 Accrued employee compensation and benefits 15,115 17,800 Production taxes payable 14,558 9,820 Current portion of tax sharing liability 3,565 3,565 Current portion of derivative liability 23,959 4,088 Total current liabilities 185,435 143,042 NON-CURRENT LIABILITIES: Long-term debt 836,663 995,396 Asset retirement obligations 40,318 36,982 Production Participation Plan liability 31,847 25,443 Tax sharing liability 24,749 23,607 Deferred income taxes 210,894 165,031 Long-term derivative liability 4,548 5,248 Other long-term liabilities 3,644 3,984 Total non-current liabilities 1,152,663 1,255,691 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Common stock, $0.001 par value; 75,000,000 shares authorized, 42,481,679 and 36,947,681 shares issued and outstanding as of September 30, 2007 and December31, 2006, respectively 42 37 Additional paid-in capital 967,907 754,788 Accumulated other comprehensive loss (17,277 ) (5,902 ) Retained earnings 522,274 437,747 Total stockholders’ equity 1,472,946 1,186,670 TOTAL $ 2,811,044 $ 2,585,403 See notes to condensed consolidated financial statements. 4 Table of Contents WHITING PETROLEUM CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 REVENUES AND OTHER INCOME: Oil and natural gas sales $ 205,594 $ 207,752 $ 557,953 $ 601,259 Loss on oil and natural gas hedging activities (2,101 ) (375 ) (2,101 ) (9,859 ) Gain on sale of properties 29,682 - 29,682 - Interest income and other 353 210 821 836 Total revenues and other income 233,528 207,587 586,355 592,236 COSTS AND EXPENSES: Lease operating 53,472 46,183 154,512 135,236 Production taxes 13,197 12,492 34,888 36,819 Depreciation, depletion and amortization 49,308 42,737 143,214 116,947 Exploration and impairment 10,420 6,647 26,239 22,903 General and administrative 10,780 10,035 27,941 29,285 Change in Production Participation Plan liability 2,254 1,799 6,404 5,942 Interest expense 16,263 18,879 56,514 54,479 Unrealized derivative loss 487 - 1,178 - Total costs and expenses 156,181 138,772 450,890 401,611 INCOME BEFORE INCOME TAXES 77,347 68,815 135,465 190,625 INCOME TAX EXPENSE: Current 3,401 (4,075 ) 5,542 537 Deferred 26,233 23,346 45,073 61,674 Total income tax expense 29,634 19,271 50,615 62,211 NET INCOME $ 47,713 $ 49,544 $ 84,850 $ 128,414 NET INCOME PER COMMON SHARE, BASIC $ 1.14 $ 1.35 $ 2.20 $ 3.50 NET INCOME PER COMMON SHARE, DILUTED $ 1.13 $ 1.35 $ 2.19 $ 3.49 WEIGHTED AVERAGE SHARES OUTSTANDING, BASIC 42,027 36,751 38,555 36,742 WEIGHTED AVERAGE SHARES OUTSTANDING, DILUTED 42,152 36,838 38,728 36,810 See notes to condensed consolidated financial statements. 5 Table of Contents WHITING PETROLEUM CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 84,850 $ 128,414 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization 143,214 116,947 Deferred income taxes 45,073 61,674 Amortization of debt issuance costs and debt discount 3,793 3,922 Accretion of tax sharing liability 1,142 1,549 Stock-based compensation 3,652 2,915 Gain on sale of properties (29,682 ) - Unproved leasehold impairments 7,158 1,742 Change in Production Participation Plan liability 6,404 5,942 Unrealized derivative loss 1,178 - Other non-current (3,596 ) (1,887 ) Changes in current assets and liabilities: Accounts receivable trade 2,591 9,642 Prepaid expenses and other 3,654 (7,132 ) Accounts payable and accrued liabilities (13,301 ) 10,902 Accrued interest 15,113 8,615 Other current liabilities 1,366 8,635 Net cash provided by operating activities 272,609 351,880 CASH FLOWS FROM INVESTING ACTIVITIES: Cash acquisition capital expenditures (16,780 ) (79,169 ) Drilling and development capital expenditures (353,686 ) (349,523 ) Proceeds from sale of oil and gas properties 45,419 - Net cash used in investing activities (325,047 ) (428,692 ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of common stock 210,394 - Long-term borrowings under credit agreement 274,400 255,000 Repayments of long-term borrowings under credit agreement (434,400 ) (185,000 ) Debt issuance costs - (103 ) Tax effect from restricted stock vesting 377 283 Net cash provided by financing activities 50,771 70,180 NET CHANGE IN CASH AND CASH EQUIVALENTS (1,667 ) (6,632 ) CASH AND CASH EQUIVALENTS: Beginning of period 10,372 10,382 End of period $ 8,705 $ 3,750 SUPPLEMENTAL CASH FLOW DISCLOSURES: Cash paid for income taxes $ 1,717 $ 2,493 Cash paid for interest $ 38,938 $ 40,697 NONCASH INVESTING ACTIVITIES: (Increase) decrease in accrued capital expenditures $ (17,973 ) $ 7,824 See notes to condensed consolidated financial statements. 6 Table of Contents WHITING PETROLEUM CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (Unaudited) (In thousands) Common Stock Additional Paid-in Accumulated Other Comprehensive Deferred Retained Total Stockholders’ Comprehensive Shares Amount Capital Income (Loss) Compensation Earnings Equity Income BALANCES—January 1, 2006 36,842 $ 37 $ 753,093 $ (34,620 ) $ (2,031 ) $ 281,383 $ 997,862 Net income - 156,364 156,364 $ 156,364 Change in derivative fair values, net of taxes of $15,409 - - - 24,140 - - 24,140 24,140 Realized loss on settled derivative contracts, net of taxes of $2,923 - - - 4,578 - - 4,578 4,578 Restricted stock issued 126 - Restricted stock forfeited (10 ) - Restricted stock used for tax withholdings (10 ) - (440 ) - - - (440 ) - Tax effect from restricted stock vesting - - 288 - - - 288 - Adoption of SFAS 123R - - (2,122 ) - 2,031 - (91 ) - Stock-basedcompensation - - 3,969 - - - 3,969 - BALANCES—December 31, 2006 36,948 37 754,788 (5,902 ) - 437,747 1,186,670 $ 185,082 Net income - 84,850 84,850 84,850 Change in derivative fair values, net of taxes of $7,389 - - - (13,409 ) - - (13,409 ) (13,409 ) Realized loss on settled derivative contracts, net of taxes of $771 - - - 1,330 - - 1,330 1,330 Non-qualifying derivative loss, net of taxes of $410 - - - 704 - - 704 704 Issuance of stock, secondary offering 5,425 5 210,389 - - - 210,394 - Restricted stock issued 150 - Restricted stock forfeited (12 ) - Restricted stock used for tax withholdings (29 ) - (1,299 ) - - - (1,299 ) - Tax effect from restricted stock vesting - - 377 - - - 377 - Stock-based compensation - - 3,652 - - - 3,652 - Adoption of FIN 48 - (323 ) (323 ) - BALANCES—September 30, 2007 42,482 $ 42 $ 967,907 $ (17,277 ) $ - $ 522,274 $ 1,472,946 $ 73,475 See notes to condensed consolidated financial statements. 7 Table of Contents WHITING PETROLEUM CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION Description of Operations—Whiting Petroleum Corporation, a Delaware corporation, is an independent oil and gas company that acquires, exploits, develops and explores for crude oil, natural gas and natural gas liquids primarily in the Permian Basin, Rocky Mountains, Mid-Continent, Gulf Coast and Michigan regions of the United States.Unless otherwise specified or the context otherwise requires, all references in these notes to “Whiting” or the “Company” are to Whiting Petroleum Corporation and its consolidated subsidiaries. Consolidated Financial Statements—The unaudited condensed consolidated financial statements include the accounts of Whiting Petroleum Corporation and its consolidated subsidiaries, all of which are wholly owned.The financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial reporting.All intercompany balances and transactions have been eliminated in consolidation.In the opinion of management, the accompanying financial statements include all adjustments (consisting of normal recurring accruals and adjustments) necessary to present fairly, in all material respects, the Company’s interim results.Whiting’s 2006 Annual Report on Form 10-K includes certain definitions and a summary of significant accounting policies and should be read in conjunction with this Form 10-Q.Except as disclosed herein, there has been no material change to the information disclosed in the notes to consolidated financial statements included in Whiting’s 2006 Annual Report on Form10-K.Operating results for the periods presented are not necessarily indicative of the results that may be expected for the full year. Earnings Per Share—Basic net income per common share is calculated by dividing net income by the weighted average number of common shares outstanding during each period.Diluted net income per common share is calculated by dividing net income by the weighted average number of common shares and other dilutive securities outstanding.The only securities considered dilutive are the Company’s unvested restricted stock awards. Change in Accounting Principle—In June2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No.48, Accounting for Uncertainty in Income Taxes, an interpretation of Statement of Financial Accounting Standards No.109, Accounting for Income Taxes (“FIN48”).The interpretation creates a single model to address accounting for uncertainty in tax positions.Specifically, the pronouncement prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition of certain tax positions. 8 Table of Contents The Company adopted the provisions of FIN48 on January 1, 2007. As a result of the implementation of FIN48, the Company recognized a $0.3 million increase in the liability for unrecognized tax benefits, which was accounted for as a reduction to the January1, 2007 balance of retained earnings and a corresponding increase in other long-term liabilities.As of the adoption date and after the impact of recognizing the increase in liability noted above, the Company’s unrecognized tax benefits totaled $0.4 million.The Company’s unrecognized tax benefits related to EOR credits increased by $0.1 million.Included in the unrecognized tax benefit balance at September 30, 2007, are $0.2 million of tax positions, the allowance of which would positively affect the annual effective income tax rate.At September 30, 2007, it was reasonably possible that unrecognized tax benefits in the amount of $0.3 million relating to gas imbalances would decrease within the next 12 months, as Whiting had applied for a change in the method of accounting to a method prescribed by the Internal Revenue Service (“IRS”).In October 2007, the Company received notification from the IRS that the change in accounting had been approved.The related decrease to unrecognized tax benefits will be reflected in the Company’s financial statements for the quarter ended December 31, 2007. The Company files income tax returns in the U.S. Federal jurisdiction, in various states, and previously filed in two foreign jurisdictions.The following is a listing of tax years that remain subject to examination by major jurisdiction: U.S. Federal 12/31/2004 – 12/31/2006 U.S. states 12/31/2004 – 12/31/2006 Canada 01/01/2002 – 12/31/2006 Province of Alberta 01/01/2002 – 12/31/2006 Prior to November23, 2003, Whiting was owned 100% by Alliant Energy Corporation (“Alliant Energy”).Alliant Energy is presently under audit by the IRS for the years 1999 through 2003.Based on discussions with Alliant Energy, the Company believes that there are no issues that would require adjustment to Whiting’s tax liability for the periods 1999 to 2001.Information is not yet available for the 2002 to 2003 periods. The Company’s policy is to recognize potential interest and penalties accrued related to unrecognized tax benefits within income tax expense.For the nine months ended September30, 2007, the Company did not recognize any interest or penalties in the condensed consolidated statements of income, nor did the Company have any interest or penalties accrued in its condensed consolidated balance sheet at September30, 2007 relating to unrecognized tax benefits. 2. ACQUISITIONS AND DIVESTITURES 2007 Acquisitions There were no significant acquisitions during the first nine months of 2007. 2007 Divestitures On July17, 2007, the Company sold its approximate 50% non-operated working interest in several gas fields located in the LaSalle and Webb Counties of Texas for total cash proceeds of $40.1 million, resulting in a pre-tax gain on sale of $29.7 million.The divested properties had estimated proved reserves of 2.3 MMBOE as of December31, 2006, adjusted to the July1, 2007 divestiture effective date, thereby yielding a sale price of $17.77 per BOE.The June 2007 average daily net production from these fields was 760 BOE/d. 9 Table of Contents During 2007, the Company sold its interests in several additional non-core properties for an aggregate amount of $5.3million in cash.The divested properties are located in Colorado, Louisiana, Michigan, Oklahoma and Texas.The average daily net production from the divested property interests was 156 BOE/d as of the dates of disposition. 2006 Acquisitions Utah Hingeline—On August29, 2006, the Company acquired a 15% working interest in approximately 170,000 acres of unproved properties in the central Utah Hingeline play for $25.0 million.No producing properties or proved reserves were associated with this acquisition. As part of this transaction, the operator agreed to pay 100% of the Company’s drilling and completion costs for the first three wells in the project.The first of these three wellswas drilled in the fourth quarter of 2006 but did not find commercial quantities of hydrocarbons.With respect to the remaining two wells, the operator began drilling one in October 2007, and the other is planned to be drilled before the end of 2008. Michigan Properties—On August15, 2006, the Company acquired 65 producing properties, a gathering line, gas processing plant and 30,437 net acres of leasehold held by production in Michigan. The purchase price was $26.0million for estimated proved reserves of 1.4 MMBOE as of the acquisition effective date of May1, 2006, resulting in a cost of $18.55 per BOE of estimated proved reserves.Proved developed reserve quantities represented 99% of the total proved reserves acquired.The average daily net production from the properties was 0.6 MBOE/d as of the acquisition effective date.The Company operates 85% of the propertiesacquired. The Company funded its 2006 acquisitions with cash on hand as well as through borrowings under its credit agreement. 2006 Divestitures During 2006, the Company sold its interests in several non-core properties for an aggregate amount of $24.4million in cash, which consisted of total estimated proved reserves of 1.4 MMBOE as of the divestitures’ effective dates.The divested properties included interests in the Cessford field in Alberta, Canada; Permian Basin of West Texas and New Mexico; and the Ashley Valley field in Uintah County, Utah.The average daily net production from the divested property interests was 0.4 MBOE/d as of the dates of disposition, and the Company recognized a pre-tax gain of $12.1million in the fourth quarter of 2006 on the sale of these properties. 10 Table of Contents 3. LONG-TERM DEBT Long-term debt consisted of the following at September30, 2007 and December31, 2006 (in thousands): September 30, 2007 December 31, 2006 Credit Agreement $ 220,000 $ 380,000 7% Senior Subordinated Notes due 2014 250,000 250,000 7.25% Senior Subordinated Notes due 2013, net of unamortized debt discount of $2,077 and $2,424, respectively 217,923 217,576 7.25% Senior Subordinated Notes due 2012, net of unamortized debt discount of $573 and $687, respectively 148,740 147,820 Total debt $ 836,663 $ 995,396 Credit Agreement—The Company’s wholly-owned subsidiary, Whiting Oil and Gas Corporation (“Whiting Oil and Gas”) has a $1.2 billion credit agreement with a syndicate of banks that, as of September30, 2007, had a borrowing base of $875.0 million.The borrowing base under the credit agreement is determined at the discretion of the lenders, based on the collateral value of the proved reserves that have been mortgaged to the lenders, and is subject to regular redeterminations on May1 and November1 of each year, as well as special redeterminations described in the credit agreement.As of September30, 2007, the outstanding principal balance under the credit agreement was $220.0 million.In October 2007, the syndicate of banks approved an increase in the borrowing base under the credit agreement to $900.0 million, effective November1, 2007. The credit agreement provides for interest only payments until August31, 2010, when the entire amount borrowed is due.Whiting Oil and Gas may, throughout the five-year term of the credit agreement, borrow, repay and reborrow up to the borrowing base in effect at any given time.The lenders under the credit agreement have also committed to issue letters of credit for the account of Whiting Oil and Gas or other designated subsidiaries of the Company in an aggregate amount not to exceed $50.0 million.As of September30, 2007, letters of credit totaling $0.2 million were outstanding under the credit agreement. Interest accrues at Whiting Oil and Gas’ option at either (1) the base rate plus a margin, where the base rate is defined as the higher of the prime rate or the federal funds rate plus 0.5% and the margin varies from 0% to 0.5% depending on the utilization percentage of the borrowing base, or (2) at the LIBOR rate plus a margin, where the margin varies from 1.00% to 1.75% depending on the utilization percentage of the borrowing base.Whiting Oil and Gas has consistently chosen the LIBOR rate option since it delivers the lowest effective interest rate.Commitment fees of 0.25% to 0.375% accrue on the unused portion of the borrowing base, depending on the utilization percentage, and are included as a component of interest expense.At September30, 2007, weighted average interest rate on the outstanding principal balance under the credit agreement was 6.4%. 11 Table of Contents The credit agreement contains restrictive covenants that may limit the Company’s ability to, among other things, pay cash dividends, incur additional indebtedness, sell assets, make loans to others, make investments, enter into mergers, enter into hedging contracts, change material agreements, incur liens and engage in certain other transactions without the prior consent of the lenders and requires the Company to maintain a debt to EBITDAX ratio (as defined in the credit agreement) of less than 3.5 to 1 and a working capital ratio (as defined in the credit agreement) of greater than 1 to 1.Except for limited exceptions, including the payment of interest on the senior notes, the credit agreement restricts the ability of Whiting Oil and Gas and Whiting Petroleum Corporation’s wholly-owned subsidiary, Equity Oil Company, to make any dividends, distributions, principal payments on senior notes, or other payments to Whiting Petroleum Corporation.The restrictions apply to all of the net assets of these subsidiaries.The Company was in compliance with its covenants under the credit agreement as of September30, 2007.The credit agreement is secured by a first lien on all of Whiting Oil and Gas’ properties included in the borrowing base for the credit agreement.Whiting Petroleum Corporation and Equity Oil Company have guaranteed the obligations of Whiting Oil and Gas under the credit agreement.Whiting Petroleum Corporation has pledged the stock of Whiting Oil and Gas and Equity Oil Company as security for its guarantee, and Equity Oil Company has mortgaged all of its properties, that are included in the borrowing base for the credit agreement, as security for its guarantee. Senior Subordinated Notes—In October 2005, the Company issued $250.0 million of 7% Senior Subordinated Notes due 2014 at par.The estimated fair value of these notes was $238.4 million as of September30, 2007. In April 2005, the Company issued $220.0million of 7.25% Senior Subordinated Notes due 2013.These notes were issued at 98.507% of par, and the associated discount of $3.3million is being amortized to interest expense over the term of these notes, yielding an effective interest rate of 7.5%.The estimated fair value of these notes was $213.1 million as of September30, 2007. In May 2004, the Company issued $150.0million of 7.25% Senior Subordinated Notes due 2012.These notes were issued at 99.26% of par, and the associated discount of $1.1million is being amortized to interest expense over the term of these notes, yielding an effective interest rate of 7.4%.The estimated fair value of these notes was $146.8 million as of September30, 2007. The notes are unsecured obligations of Whiting Petroleum Corporation and are subordinated to all of the Company’s senior debt, which currently consists of Whiting Oil and Gas’ credit agreement.The indentures governing the notes contain various restrictive covenants that are substantially identical and may limit the Company’s ability to, among other things, pay cash dividends, redeem or repurchase the Company’s capital stock or the Company’s subordinated debt, make investments, incur additional indebtedness or issue preferred stock, sell assets, consolidate, merge or transfer all or substantially all of the assets of the Company and its restricted subsidiaries taken as a whole, and enter into hedging contracts.These covenants may potentially limit the discretion of the Company’s management in certain respects.The Company was in compliance with these covenants as of September30, 2007.Three of the Company’s wholly-owned operating subsidiaries, Whiting Oil and Gas, Whiting Programs, Inc. and Equity Oil Company (the “Guarantors”), have fully, unconditionally, jointly and severally guaranteed the Company’s obligations under the notes.The Company does not have any subsidiaries other than the Guarantors, minor or otherwise, within the meaning of Rule3-10(h)(6) of RegulationS-X of the Securities and Exchange Commission, and Whiting Petroleum Corporation has no assets or operations independent of this debt and its investments in guarantor subsidiaries. 12 Table of Contents Interest Rate Swap—In August 2004, the Company entered into an interest rate swap contract to hedge the fair value of $75.0 million of its 7.25% Senior Subordinated Notes due 2012.Because this swap meets the conditions to qualify for the “short cut” method of assessing effectiveness, the change in fair value of the debt is assumed to equal the change in the fair value of the interest rate swap.As such, there is no ineffectiveness assumed to exist between the interest rate swap and the notes. The interest rate swap is a fixed for floating swap in that the Company receives the fixed rate of 7.25% and pays the floating rate.The floating rate is redetermined every six months based on the LIBOR rate in effect at the contractual reset date.When LIBOR plus the Company’s margin of 2.345% is less than 7.25%, the Company receives a payment from the counterparty equal to the difference in rate times $75.0 million for the six month period.When LIBOR plus the Company’s margin of 2.345% is greater than 7.25%, the Company pays the counterparty an amount equal to the difference in rate times $75.0 million for the six month period.As of September 30, 2007, the Company has recorded a long-term liability of $0.7 million related to the interest rate swap, which has been designated as a fair value hedge, with an offsetting reduction in the fair value of the 7.25% Senior Subordinated Notes due 2012. 4. ASSET RETIREMENT OBLIGATIONS The Company’s asset retirement obligations represent the estimated future costs associated with the plugging and abandonment of oil and gas wells, removal of equipment and facilities from leased acreage, and land restoration (including removal of certain onshore and offshore facilities in California), in accordance with applicable local, state and federal laws.The Company determines asset retirement obligations by calculating the present value of estimated cash flows related to plug and abandonment obligations.The following table provides a reconciliation of the Company’s asset retirement obligations for the nine months ended September30, 2007 (in thousands): Asset retirement obligation, January1, 2007 $ 37,534 Additional liability incurred 1,303 Revisions in estimated cash flows 3,473 Accretion expense 2,095 Obligations on sold properties (1,675 ) Liabilities settled (1,788 ) Asset retirement obligation, September30, 2007 $ 40,942 13 Table of Contents 5. DERIVATIVE FINANCIAL INSTRUMENTS Whiting enters into derivative contracts, primarily costless collars, to hedge future crude oil and natural gas production in order to mitigate the risk of market price fluctuations. Historically, prices received for oil and gas production have been volatile because of seasonal weather patterns, supply and demand factors, worldwide political factors and general economic conditions. Costless collars are designed to establish floor and ceiling prices on anticipated future oil and gas production. The Company has designated these contracts as cash flow hedges designed to achieve a more predictable cash flow, as well as to reduce its exposure to price volatility. While the use of these derivative instruments limits the downside risk of adverse price movements, they may also limit future revenues from favorable price movements. The Company does not enter into derivative instruments for speculative or trading purposes. At September30, 2007, accumulated other comprehensive loss consisted of $27.3 million ($17.3 million after tax) of unrealized losses, representing the mark-to-market value of the Company’s open commodity contracts, designated as cash flow hedges, as of the balance sheet date.For the three and nine months ended September30, 2007, Whiting recognized realized cash settlement losses of $2.1 million on commodity derivative settlements.For the three and nine months ended September30, 2006, Whiting recognized realized cash settlement gains of $0.4 million and realized cash settlement losses of $9.9 million, respectively, on commodity derivative settlements.Based on the estimated fair value of the Company’s derivative contracts at September30, 2007, it expects to reclassify net losses of $22.8 million into earnings related to derivative contracts during the next twelve months; however, actual cash settlement gains and losses recognized may differ materially.The Company has hedged 1.2 MMbbl of crude oil volumes through 2007 and an additional 4.0 MMbbl of crude oil volumes in 2008. During the first quarter of 2007, the Company determined that the forecasted transactions, to which certain crude oil collars had been designated, were no longer probable of occurring within their specified time periods from April to December of 2007.The Company therefore reclassified the cumulative net losses attributable to these hedges out of accumulated other comprehensive loss and recognized $1.1 million in unrealized derivative losses in the condensed consolidated statements of income in the first quarter of 2007.Subsequent to the first quarter of 2007, Whiting recognized an additional $0.1 million in unrealized mark-to-market losses on non-qualifying derivatives.The Company has discontinued hedge accounting prospectively for these collars. The Company has also entered into an interest rate swap designated as a fair value hedge as further explained in Long-Term Debt. 6. STOCKHOLDERS’ EQUITY Common Stock Offering - On July3, 2007, the Company completed a public offering of its common stock under its existing shelf registration statement, selling 5,000,000 shares of common stock at a price of $40.50 per share, providing net proceeds of $193.9 million. Pursuant to the exercise of the underwriters’ overallotment option, the Company sold an additional 425,000 shares of common stock on July11, 2007, at $40.50 per share, providing net proceeds of $16.5 million.The Company used the net proceeds to repay a portion of the debt outstanding under Whiting Oil and Gas’ credit agreement. 14 Table of Contents Equity Incentive Plan—The Company maintains the Whiting Petroleum Corporation 2003 Equity Incentive Plan, pursuant to which two million shares of the Company’s common stock have been reserved for issuance.No employee or officer participant may be granted options for more than 300,000 shares of common stock, stock appreciation rights with respect to more than 300,000 shares of common stock or more than 150,000 shares of restricted stock during any calendar year. Restricted stock awards for executive officers, directors and employees generally vest ratably over three years.In February 2007, however, restricted stock awards granted to executive officers included certain performance conditions, in addition to the standard three-year service condition, that must be met in order for the stock awards to vest.The Company believes that it is probable that such performance conditions will be achieved and has accrued compensation cost accordingly for its 2007 restricted stock grants to executives. The following table shows a summary of the Company’s nonvested restricted stock as of September30, 2007 as well as activity during the nine months then ended (share and per share data, not presented in thousands): Number of Shares Weighted Average Grant Date Fair Value Restricted stock awards nonvested, January1, 2007 203,264 $ 39.33 Granted 149,740 $ 45.18 Vested (96,787 ) $ 35.77 Forfeited (11,994 ) $ 44.24 Restricted stock awards nonvested, September30, 2007 244,223 $ 44.08 The grant date fair value of restricted stock is determined based on the closing bid price of the Company’s common stock on the grant date.The Company uses historical data and projections to estimate expected employee behaviors related to restricted stock forfeitures.The expected forfeitures are then included as part of the grant date estimate of compensation cost. As of September30, 2007, there was $4.6 million of total unrecognized compensation cost related to unvested restricted stock granted under the stock incentive plans.That cost is expected to be recognized over a weighted average period of 1.8 years.Included within general and administrative and exploration expenses is non-cash stock based compensation related to restricted stock awards of $3.7 million and $2.9 million for the nine months ended September30, 2007 and 2006, respectively, and $1.3 million and $1.1 million for the three months ended September30, 2007 and 2006, respectively. Rights Agreement - On February23, 2006, the Board of Directors of the Company declared a dividend of one preferred share purchase right (a “Right”) for each outstanding share of common stock of the Company payable to the stockholders of record as of March2, 2006. Each Right entitles the registered holder to purchase from the Company one one-hundredth of a share of Series A Junior Participating Preferred Stock, par value $0.001 per share (“Preferred Shares”), of the Company at a price of $180.00 per one one-hundredth of a Preferred Share, subject to adjustment. If any person becomes a 15% or more stockholder of the Company, then each Right (subject to certain limitations) will entitle its holder to purchase, at the Right’s then current exercise price, a number of shares of common stock of the Company or of the acquirer having a market value at the time of twice the Right’s per share exercise price. The Company’s Board of Directors may redeem the Rights for $0.001 per Right at any time prior to the time when the Rights become exercisable. Unless the Rights are redeemed, exchanged or terminated earlier, they will expire on February23, 2016. 15 Table of Contents 7. EMPLOYEE BENEFIT PLANS Production Participation Plan - The Company has a Production Participation Plan (the “Plan”) in which all employees participate.On an annual basis, interests in oil and gas properties acquired, developed or sold during the year are allocated to the Plan as determined annually by the Compensation Committee.Once allocated, the interests (not legally conveyed) are fixed.Interest allocations prior to 1995 consisted of 2%-3% overriding royalty interests.Interest allocations since 1995 have been 2%-5% of oil and gas sales less lease operating expenses and production taxes. Payments of 100% of the year’s Plan interests to employees and the vested percentages of former employees in the year’s Plan interests are made annually in cash after year-end.Accrued compensation expense under the Plan for the nine months ended September30, 2007 and 2006 amounted to $11.3 million and $10.2 million, respectively, charged to general and administrative expense and $1.8 million and $1.8 million, respectively, charged to exploration expense. Employees vest in the Plan ratably at 20% per year over a five year period.Pursuant to the terms of the Plan, (1) employees who terminate their employment with the Company are entitled to receive their vested allocation of future Plan year payments on an annual basis; (2) employees will become fully vested at age 65, regardless of when their interests would otherwise vest; and (3) any forfeitures for Plan years after 2003 inure to the benefit of the Company. The Company uses average historical prices to estimate the vested long-term Production Participation Plan liability.At September30, 2007, the Company used five-year average historical NYMEX prices of $52.29 for crude oil and $6.51 for natural gas to estimate this liability.If the Company were to terminate the Plan or upon a change in control (as defined in the Plan), all employees fully vest and the Company would distribute to each Plan participant an amount based upon the valuation method set forth in the Plan in a lump sum payment twelve months after the date of termination or within one month after a change in control event.Based on prices at September30, 2007, if the Company elected to terminate the Plan or if a change of control event occurred, it is estimated that the fully vested lump sum cash payment to employees would approximate $89.6 million.This amount includes $13.5 million attributable to proved undeveloped oil and gas properties and $13.1 million relating to the short-term portion of the Production Participation Plan liability, which has been accrued as a current payable for 2007 plan-year payments owed to employees.The ultimate sharing contribution for proved undeveloped oil and gas properties will be awarded in the year of Plan termination or change of control.However, the Company has no intention to terminate the Plan. 16 Table of Contents The following table presents changes in the estimated long-term liability related to the Plan for the nine months ended September30, 2007 (in thousands): Production Participation Plan liability, January1, 2007 $ 25,443 Change in liability for accretion, vesting and change in estimates 19,541 Reduction in liability for cash payments accrued and recognized as compensation expense (13,137 ) Production Participation Plan liability, September30, 2007 $ 31,847 The Company records the expense associated with changes in the present value of estimated non-current future payments under the Plan as a separate line item in the condensed consolidated statements of income.The amount recorded is not allocated to general and administrative expense or exploration expense because the adjustment of the liability is associated with the future net cash flows from the oil and gas properties rather than current period performance.The table below presents the estimated allocation of the change in the non-current portion of the liability if the Company did allocate the adjustment to these specific line items (in thousands). Nine Months Ended September 30, 2007 2006 General and administrative expense $ 5,499 $ 5,069 Exploration expense 905 873 Total $ 6,404 $ 5,942 401(k) Plan - The Company has a defined contribution retirement plan for all employees.The plan is funded by employee contributions and discretionary Company contributions.Employer contributions vest ratably at 20% per year over a five year period. 8. RELATED PARTY TRANSACTIONS Prior to Whiting’s initial public offering in November 2003, it was a wholly owned indirect subsidiary of Alliant Energy, a holding company whose primary businesses are utility companies.When the transactions discussed below were entered into, Alliant Energy was a related party of the Company.As of December31, 2004 and thereafter, Alliant Energy was not a related party. Tax Sharing Liability - In connection with Whiting’s initial public offering in November 2003, the Company entered into a Tax Separation and Indemnification Agreement with Alliant Energy.Pursuant to this agreement, the Company and Alliant Energy made a tax election with the effect that the tax bases of Whiting’s assets were increased to the deemed purchase price of their assets immediately prior to such initial public offering.Whiting has adjusted deferred taxes on its balance sheet to reflect the new tax bases of its assets.The additional bases are expected to result in increased future income tax deductions and, accordingly, may reduce income taxes otherwise payable by Whiting. Under this agreement, the Company has agreed to pay to Alliant Energy 90% of the future tax benefits the Company realizes annually as a result of this step-up in tax basis for the years ending on or prior to December31, 2013.Such tax benefits will generally be calculated by comparing the Company’s actual taxes to the taxes that would have been owed by the Company had the increase in basis not occurred.In 2014, Whiting will be obligated to pay Alliant Energy the present value of the remaining tax benefits, assuming all such tax benefits will be realized in future years.The Company has estimated total payments to Alliant will approximate $38.6 million on an undiscounted basis, with a present value of $27.1 million. 17 Table of Contents During the first nine months of 2007, the Company did not make any payments under this agreement but did recognize $1.1 million of accretion expense, which is included as a component of interest expense. The Company’s estimated payment of $3.6million to be made in 2007 under this agreement is reflected as a current liability at September30, 2007. The Tax Separation and Indemnification Agreement provides that if tax rates were to change (increase or decrease), the tax benefit or detriment would result in a corresponding adjustment of the tax sharing liability. For purposes of this calculation, management has assumed that no such future changes will occur during the term of this agreement. The Company periodically evaluates its estimates and assumptions as to future payments to be made under this agreement.If non-substantial changes (less than 10% on a present value basis) are made to the anticipated payments owed to Alliant Energy, a new effective interest rate is determined for this debt based on the carrying amount of the liability as of the modification date and based on the revised payment schedule.However, if there are substantial changes to the estimated payments owed under this agreement, then a gain or loss is recognized in the consolidated statements of income during the period in which the modification has been made. Receivable from Alliant Energy—Prior to the Company’s initial public offering, the Company was included in the consolidated federal income tax return of Alliant Energy and calculated its income tax expense on a separate return basis at Alliant Energy’s effective tax rate less any research or Section 29 tax credits generated by the Company.Current tax due under this calculation was paid to Alliant Energy, and current refunds were received from Alliant Energy.Section 29 tax credits were generated in 2002 and were utilized by Alliant Energy in 2007.On a stand-alone basis Whiting would have been unable to use the credits in its 2002 tax return.During the third quarter of 2007, the Company received payment in full from Alliant Energy on its current receivable of $4.1 million for these credits. Alliant Energy Guarantee—The Company holds a 6% working interest in four federal offshore platforms and related onshore plant and equipment in California.Alliant Energy has guaranteed the Company’s obligation for the abandonment of these assets. 9. COMMITMENTS AND CONTINGENCIES Non-cancelable Leases—The Company leases 87,000 square feet of administrative office space in Denver, Colorado under an operating lease arrangement through October31, 2010 and an additional 30,100 square feet of office space in Midland, Texas through February15, 2012.Rental expense for the first nine months of 2007 and 2006 was $1.6 million and $1.5 million, respectively. 18 Table of Contents Minimum lease payments under the terms of non-cancelable operating leases as of September30, 2007 are as follows (in thousands): 2007 $ 498 2008 2,003 2009 2,017 2010 1,753 2011 381 Thereafter 48 Total $ 6,700 Purchase Contract—The Company has two take-or-pay purchase agreements, one agreement expiring in March 2014 and one agreement expiring in December 2014, whereby the Company has committed to buy certain volumes of CO2 for a fixed fee subject to annual escalation.The purchase agreements are with different suppliers, and the CO2 is for use in enhanced recovery projects in the Postle field in Texas County, Oklahoma and the North Ward Estes field in Ward County, Texas.Under the terms of the agreements, the Company is obligated to purchase a minimum daily volume of CO2 (as calculated on an annual basis) or else pay for any deficiencies at the price in effect when delivery was to have occurred.The CO2 volumes planned for use on the enhanced recovery projects in the Postle and North Ward Estes fields currently exceed the minimum daily volumes provided in these take-or-pay purchase agreements.Therefore, the Company expects to avoid any payments for deficiencies.As of September30, 2007, future commitments under the purchase agreements amounted to $295.3 million through 2014. Drilling Contracts—The Company has two drilling rigs under contract through 2008, one drilling rig through 2009 and one drilling rig through 2010, in addition to a workover rig under contract through 2009, all of which are operating in the Rocky Mountains region.As of September30, 2007, these agreements had total commitments of $56.1 million and early termination would require maximum penalties of $41.2 million.Other drilling rigs working for the Company are not under long-term contracts but instead are under contracts that can be terminated at the end of the well that is currently being drilled. Litigation—The Company is subject to litigation, claims and governmental and regulatory proceedings arising in the ordinary course of business.It is the opinion of the Company’s management that all claims and litigation involving the Company are not likely to have a material adverse effect on its consolidated financial position, cash flows or results of operations. 10. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In September 2006, the FASB issued Statement No.157, Fair Value Measurements (“SFAS157”).The adoption of SFAS157 is not expected to have a material impact on the Company’s consolidated financial position or results of operations.However, additional disclosures may be required about the information used to develop certain fair value measurements.SFAS157 establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements.This Standard requires companies to disclose the fair value of their financial instruments according to a fair value hierarchy.SFAS157 does not require any new fair value measurements, but will remove inconsistencies in fair value measurements between various accounting pronouncements.SFAS157 is effective for financial statements issued for fiscal years beginning after November15, 2007 and interim periods within those fiscal years. 19 Table of Contents In February 2007, the FASB issued Statement No.159, The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No.115 (“SFAS 159”).SFAS 159 expands the use of fair value accounting but does not affect existing standards which require assets or liabilities to be carried at fair value.Under SFAS 159, a company may elect to use fair value to measure many financial instruments and certain other assets and liabilities at fair value.The Company decided not to elect fair value accounting for any of its eligible items.
